In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-784V
                                    Filed: October 28, 2015
                                          Unpublished

****************************
CHERI FOX,                                 *
                                           *
                     Petitioner,           *     Ruling on Entitlement; Concession;
                                           *     Influenza (“Flu”) Vaccination;
                                           *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                        *     Administration (“SIRVA”); Special
AND HUMAN SERVICES,                        *     Processing Unit (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On July 24, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that as a result of an influenza [“flu”] vaccination
on September 23, 2014, she suffered a shoulder injury. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On October 26, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 3-4. Specifically, respondent indicates that petitioner “suffered an injury
of Shoulder Injury Related to Vaccine Administration, and that the preponderance of the
medical evidence indicates that the injury was causally related to the vaccination.” Id.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     In view of respondent’s concession and the evidence before the court, the
undersigned finds that petitioner is entitled to compensation.

      IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2